DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 15 October 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2005/0116263) in view of Phillips et al. (US 2012/0143027).
Lu et al. teach an electrical biosensor for use with a reader to detect a concentration level of a substance in a sample (par. 18), the electrical biosensor comprising:
an electrical component (FET, par. 32) having an electrical characteristic (FET, par. 32) and a surface (substrate, 22 Fig. 2; par. 34), the electrical component being configured such that the coupling of the substance to the surface changes the electrical characteristic of the component (par. 30), the electrical component having first and second electrodes (source and drain electrodes, par. 32) adapted to electrically couple to the reader for obtaining an electrical reading from the electrical component that is a function of the electrical characteristic (current flowing between source and drain is modulated by binding of analyte and measurement indicates electrical coupling of a reader to the source and drain, par. 33); and
a structure disposed on the surface of the electrical component including an immobilization layer (gate insulator, par. 34), nanoparticles that adhere to the immobilization layer (ZnO nanotip array, par. 26; nanotip array is grown into the insulator layer and therefore adhered to the immobilization layer, par. 35) and a number of functionalized structures for interacting with the substance, each functionalized structure including a protein capable of binding to the substance (par. 42 and 45) whereby an electrical reading can be obtained by the reader to determine the 
Lu et al. fail to teach a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of a substance therethrough.
Phillips et al. teach a biosensor comprising an electrical component that is a field effect transistor (par. 27); an immobilization layer on the surface of the electrical component that comprises a protein capable of binding to the substance (par. 43-45); and a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of the substance thereto (porous semi-permeable barrier layer that permits passage of substances targeted by the sensor, but prevents passage of other materials that may be common at the detection site, par. 69-70), in order to protect the field effect transistor from an external environment (par. 69).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the structure disposed on the surface of the electrical component as taught by Lu et al., a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores sized to permit passage of a substance thereto as taught by Phillips et al., in order to provide a more accurate detection signal by preventing interference from materials that may block communication between the targeted substance the immobilization layer (Phillips, par. 69).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lu and Phillips are similarly 
With respect to claim 2, Lu et al. teach the electrical component comprising a transistor (par. 32).
With respect to claim 3, Lu et al. teach the nanoparticles being nanorods (nanotips are nanorods as illustrated in Fig. 1a and 1b, par. 26).
With respect to claim 10, Lu et al. fail to specifically teach the substrate being disposable, such a limitation is drawn to an intended use of the strip and does not impart any structural feature to the strip.  The prior art must only be capable of performing a recited intended use.  Any substrate is considered capable of being disposed of and therefore the substrate taught by Lu et al. is considered disposable.
With respect to claims 11 and 14-15, Phillips et al. is relied upon for teaching the filter layer.  Phillips et al. teaches the filter layer is made of a polymeric material and allowing passage of a substance less than 0.2 µm in size (par. 70), but do not specifically teach the pore size or the filter layer thickness.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed .

Claims 1-3, 10, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0214172) in view of Phillips et al. (US 2012/0143027).
Chen et al. teach an electrical biosensor for use with a reader to detect a concentration level of a substance in a sample (sample, par. 52; concentration, par. 69), the electrical biosensor comprising:
an electrical component (FET-based biosensor, par. 42) having an electrical characteristic (FET, par. 42) and a surface (substrate, 15, Fig. 1a, par. 42), the electrical component being configured such that the coupling of the substance to the surface changes the electrical characteristic of the component (channel characteristics change, par. 16), the electrical component having first and second electrodes (source and drain electrodes, 25 and 30, Fig. 1a; par. 42) adapted to electrically couple to the reader for obtaining an electrical reading from the electrical component that is a function of the electrical characteristic (drain-source voltage dependence of the drain current changes 
a structure disposed on the surface of the electrical component including an immobilization layer (graphene-based sheet, par. 42), nanoparticles that adhere to the immobilization layer (nanoparticles, par. 42; attachment of nanoparticle to the immobilization layer, par. 49-50) and a number of functionalized structures for interacting with the substance, each functionalized structure including a protein capable of binding to the substance (par. 42 and 45) whereby an electrical reading can be obtained by the reader to determine the concentration level of the substance in the sample (electrical characteristic changes correspond to concentration of analyte, par. 69).
Chen et al. fail to teach a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of a substance therethrough.
Phillips et al. teach a biosensor comprising an electrical component that is a field effect transistor (par. 27); an immobilization layer on the surface of the electrical component that comprises a protein capable of binding to the substance (par. 43-45); and a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of the substance thereto (porous semi-permeable barrier layer that permits passage of substances targeted by the sensor, but prevents passage of other materials that may be common at the detection site, par. 69-70), in order to protect the field effect transistor from an external environment (par. 69).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the structure disposed on the  provide a more accurate detection signal by preventing interference from materials that may block communication between the targeted substance the immobilization layer (Phillips, par. 69).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Chen and Phillips are similarly drawn to field effect transistors having an immobilization layer that contains binding proteins that bind to a substance.
With respect to claim 2, Chen et al. teach the electrical component comprising a transistor (par. 42).
With respect to claim 3, Chen et al. teach the nanoparticles being metal nanospheres (par. 42; sphere illustrated as 40, Fig. 1).
With respect to claim 10, Chen et al. fail to specifically teach the substrate being disposable, such a limitation is drawn to an intended use of the strip and does not impart any structural feature to the strip.  The prior art must only be capable of performing a recited intended use.  Any substrate is considered capable of being disposed of and therefore the substrate taught by Chen et al. is considered disposable.
With respect to claims 11 and 14-15, Phillips et al. is relied upon for teaching the filter layer.  Phillips et al. teaches the filter layer is made of a polymeric material and allowing passage of a substance less than 0.2 µm in size (par. 70), but do not specifically teach the pore size or the filter layer thickness.  However, it has long been .

Claims 1-3, 10, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinta et al. (US 2014/0186215) in view of Phillips et al. (US 2012/0143027).
Shinta et al. teach an electrical biosensor for use with a reader to detect a a substance in a sample (sample, par. 243), the electrical biosensor comprising:

a structure disposed on the surface of the electrical component including an immobilization layer (nanocomposite, par. 226; nanocomposite has a mtraix layer that is a solid framework that serves as the claimed immobilization layer, par. 62), nanoparticles that adhere to the immobilization layer (metal fine particles immobilized to the framework, par. 62; metal fine particles are nanoparticles, par. 64) and a number of functionalized structures for interacting with the substance, each functionalized structure including a protein capable of binding to the substance (par. 237 and 243) whereby an electrical reading can be obtained by the reader (variation of current flowing between source and drain is monitored, par. 241).
Regarding determining the concentration of the substance in the sample, this limitation is recited as a functional limitation of the reader whereby the electrical reading can be obtained by the reader to determine the concentration level of the substance.  The prior art must only be capable of performing any recited functional limitation.  It is 
Shinta et al. fail to teach a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of a substance therethrough.
Phillips et al. teach a biosensor comprising an electrical component that is a field effect transistor (par. 27); an immobilization layer on the surface of the electrical component that comprises a protein capable of binding to the substance (par. 43-45); and a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores to permit passage of the substance thereto (porous semi-permeable barrier layer that permits passage of substances targeted by the sensor, but prevents passage of other materials that may be common at the detection site, par. 69-70), in order to protect the field effect transistor from an external environment (par. 69).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the structure disposed on the surface of the electrical component as taught by Shinta et al., a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores sized to permit passage of a substance thereto as taught by Phillips et al., in order to provide a more accurate detection signal by preventing interference from materials that may block communication between the targeted substance the immobilization layer (Phillips, par. 69).

With respect to claim 2, Shinta et al. teach the electrical component comprising a transistor (par. 215).
With respect to claim 3, Shinta et al. teach the nanoparticles being metal nanospheres (par. 62, 64 and 76-77; Fig. 4).
With respect to claim 10, Shinta et al. fail to specifically teach the substrate being disposable, such a limitation is drawn to an intended use of the strip and does not impart any structural feature to the strip.  The prior art must only be capable of performing a recited intended use.  Any substrate is considered capable of being disposed of and therefore the substrate taught by Shinta et al. is considered disposable.
With respect to claims 11 and 13-15, Phillips et al. is relied upon for teaching the filter layer.  Phillips et al. teaches the filter layer is made of a polymeric material and allowing passage of a substance less than 0.2 µm in size (par. 70), but do not specifically teach the pore size or the filter layer thickness.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 .

Claims 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2005/0116263) in view of Phillips et al. (US 2012/014027), as applied to claim 1, in view of Matsui et al. (US 2006/0088839).
Lu et al. in view of Phillips et al. teach an immobilization layer that is a gate insulating layer made of silicon dioxide (par. 35 and 39), but fail to teach the immobilization being a metal oxide.
Matsui et al. teach a field effect transistor (par. 37) having an insulated gate for immobilizing a probe (par. 37), wherein the gate insulator is made from functionally equivalent silicon dioxide or aluminum oxide (par. 40), in order to provide a gate insulator material (par. 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the silicon dioxide gate .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2005/0116263) in view of Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Niemeyer et al. (Nucleic Acids Research, 1994, pgs. 5530-5539).
Lu et al. teach the claimed immobilization layer, nanoparticles that adhere to the immobilization layer and a number of functionalized structures including a protein binds to a substance bonded to the nanoparticles, wherein the nanoparticles serve as strong DNA or protein molecule binding sites for enhanced immobilization (par. 41), but fail to teach the functionalized structures comprising a DNA-streptavidin structure that is bonded to biotin that receives the protein capable of binding the substance.
Niemeyer et al. teach a protein chip comprising a DNA-streptavidin structure that is bonded to a substrate (DNA is immobilized to a substrate and bound to a complementary DNA-streptavidin molecule, Fig. 5, pg. 5531, left column) and the DNA-streptavidin structure bonded to a biotin that receives a protein capable of binding a target substance (conjugated biotinylated antibodies specific to a target are bound to the streptavidin, Fig. 5, pg. 5531, left column), in order to produce a functional protein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the linking of the functionalized protein structure taught by Lu et al. in view of Phillips et al., a DNA-streptavidin structure bonded to a biotin that receives the protein as taught by Niemeyer et al., in order to provide an oligonucleotide directed assembly of a protein array (Niemeyer, pg. 5531, left column) that provides highly parallel immobilization (Niemeyer, pg. 5537, both columns).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lu and Niemeyer are similarly drawn to immobilization of a target specific protein molecule to a substrate for detection of the target.  Furthermore, Lu teaches that the nanoparticles provide enhanced binding of DNA, which provides a reasonable expectation of success that the DNA of Niemeyer immobilized to the nanoparticles.  It is further noted that the nanoparticles of Lu are adhered to the immobilization layer as required by claims 8 and 9.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinta et al. (US 2014/0186215) in view of Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Niemeyer et al. (Nucleic Acids Research, 1994, pgs. 5530-5539).
Shinta et al. in view of Phillips et al. teach the claimed immobilization layer, nanoparticles that adhere to the immobilization layer and a number of functionalized structures including a protein binds to a substance bonded to the nanoparticles, wherein 
Niemeyer et al. teach a protein chip comprising a DNA-streptavidin structure that is bonded to a substrate (DNA is immobilized to a substrate and bound to a complementary DNA-streptavidin molecule, Fig. 5, pg. 5531, left column) and the DNA-streptavidin structure bonded to a biotin that receives a protein capable of binding a target substance (conjugated biotinylated antibodies specific to a target are bound to the streptavidin, Fig. 5, pg. 5531, left column), in order to produce a functional protein array with highly selective and efficient connectors in an oligonucleotide directed self-assembly of proteins (pg. 5531, left column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the DNA functional group that attaches the protein that binds the substance as taught by Shinta et al. in view of Phillips et al., a DNA-streptavidin structure bonded to a biotin that receives the protein as taught by Niemeyer et al., in order to provide an oligonucleotide directed assembly of a protein array (Niemeyer, pg. 5531, left column) that provides highly parallel immobilization (Niemeyer, pg. 5537, both columns).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Shinta and Niemeyer are similarly drawn to immobilization of a target specific protein molecule to a substrate for detection of the target.  Furthermore, Shinta teaches that the protein may be immobilized via DNA functional group, which provides a reasonable expectation of .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2005/0116263) in view of Phillips et al. (US 2012/0143027), as applied to claim 1, further in view of Moorman et al. (US 5,356,782).
Lu et al. in view of Phillips et al. teach an electrical biosensor comprising a barrier layer, which reads on the claimed filter layer, but fail to teach the pores of the filter layer being tapered and forming a channel.
Moorman et al. teach a barrier layer having tapered pores which form a channel from a top surface of the layer to a bottom surface of the layer (col. 11, line 56-col. 12, line 5), in order to provide one way fluid flow into the device (col. 11, lines 33-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the porous barrier layer of Lu et al. in view of Phillips et al., tapered pores that form a channel as taught by Moorman et al., in order to provide control of direction and speed of fluid flow and thus analyte to the sensor surface (Moorman, col. 11, lines 33-44).
Although Moorman et al. do not specifically teach the channel extending to a protein bonded to one of the nanparticles adhered to the immobilization layer.  However, when a tapered channel such as that taught by Moorman extends from the top of the barrier layer to the bottom of the barrier layer to the immobilization layer taught by Phillips, when combined with the immobilization layer comprising 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Moorman are similarly drawn to porous barrier layers for flow of analyte toward a sensor.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0214172) in view of Phillips et al. (US 2012/0143027), as applied to claim 1, further in view of Moorman et al. (US 5,356,782).
Chen et al. in view of Phillips et al. teach an electrical biosensor comprising a barrier layer, which reads on the claimed filter layer, but fail to teach the pores of the filter layer being tapered.
Moorman et al. teach a barrier layer having tapered pores which form a channel from a top surface of the layer to a bottom surface of the layer (col. 11, line 56-col. 12, line 5), in order to provide one way fluid flow into the device (col. 11, lines 33-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the porous barrier layer of Chen et al. in view of Phillips et al., tapered pores that form a channel as taught by Moorman et al., in order to provide control of direction and speed of fluid flow and thus analyte to the sensor surface (Moorman, col. 11, lines 33-44).
Although Moorman et al. do not specifically teach the channel extending to a protein bonded to one of the nanparticles adhered to the immobilization layer.  However, when a tapered channel such as that taught by Moorman extends from the top of the barrier layer to the bottom of the barrier layer to the immobilization layer 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Moorman are similarly drawn to porous barrier layers for flow of analyte toward a sensor.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinta et al. (US 2014/0186215) in view of Phillips et al. (US 2012/0143027), as applied to claim 1, further in view of Moorman et al. (US 5,356,782).
Shinta et al. in view of Phillips et al. teach an electrical biosensor comprising a barrier layer, which reads on the claimed filter layer, but fail to teach the pores of the filter layer being tapered.
Moorman et al. teach a barrier layer having tapered pores which form a channel from a top surface of the layer to a bottom surface of the layer (col. 11, line 56-col. 12, line 5), in order to provide one way fluid flow into the device (col. 11, lines 33-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the porous barrier layer of Shinta et al. in view of Phillips et al., tapered pores that form a channel as taught by Moorman et al., in order to provide control of direction and speed of fluid flow and thus analyte to the sensor surface (Moorman, col. 11, lines 33-44).
Although Moorman et al. do not specifically teach the channel extending to a protein bonded to one of the nanparticles adhered to the immobilization layer.  However, when a tapered channel such as that taught by Moorman extends from the 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Moorman are similarly drawn to porous barrier layers for flow of analyte toward a sensor.

Response to Arguments
Applicant’s amendments and arguments filed 15 October 2020, with respect to the rejection(s) of the pending claim(s) under 35 USC 112b, 35 USC 102(a)(1), 35 USC 103 and Double Patenting have been fully considered and are persuasive.  Therefore, the previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitation requiring a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores sized to permit passage of the substance therethrough and the teachings of Phillips.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MELANIE BROWN/Primary Examiner, Art Unit 1641